          Case 7:11-cr-00324-CS Document 431 Filed 01/06/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      United States District Courthouse
                                                      300 Quarropas Street
                                                      White Plains, New York 10601


                                                      January 5, 2021

BY ECF

The Honorable Cathy Seibel
United States District Judge
Southern District of New York
United States Courthouse
300 Quarropas Street
White Plains, New York 10601

       Re:     United States v. Donald Thomas, No. 11 Cr. 324-16 (CS)

Dear Judge Seibel:

        The above-referenced matter is currently scheduled for a conference before the Court on
January 8, 2021, at 3:00 p.m. The Government and counsel for the defendant, Albert Dayan, Esq.,
jointly and respectfully request an adjournment of the conference of at least sixty days to be
scheduled at the Court’s discretion.

        The defendant has an open criminal case pending in Saratoga County, the alleged offense
conduct of which forms the basis for the alleged violation of supervised release before this Court.
The Government and defense counsel understand that the parties in the state case are currently
engaged in motion practice, and that the state’s response is due today, January 5, 2021. The judge
in the state case has indicated that he intends to issue a written decision on those motions. In light
of the foregoing, an adjournment here would allow for additional time to ascertain how the state
case will resolve or when a trial date may be set, before proceeding on the instant violation petition
before the Court.



                                     (continued on next page)
         Case 7:11-cr-00324-CS Document 431 Filed 01/06/21 Page 2 of 2

 Hon. Cathy Seibel                                                                        Page 2




        This is the second such request for an adjournment. The first request was submitted on
consent on October 21, 2020, after new counsel for the defendant was retained, and the Court
rescheduled the status conference for January 8, 2021. On October 22, 2020, the Court granted a
change of counsel application. The Government has conferred with Albert Dayan, Esq., counsel
for the defendant, and Mr. Dayan consents to this request.



                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             Acting United States Attorney

                                         By: /s/ Jennifer N. Ong
                                            Jennifer N. Ong
                                            Assistant United States Attorney
                                            (914) 993-1926


cc:    Albert Dayan, Esq. (by ECF)



Conference adjourned to March 11, 2021 at 3 pm.
In the future, requests like this must be made further in advance. As I expect counsel know, in the COVID
era video proceedings must be requested a week-and-a-half or two weeks in advance. Dealing with the
requests involves a considerable amount of work among the courtroom deputy, the U.S. Attorney scheduler
and jail officials. In addition, there are more judges and parties who want video proceedings than there are
slots available. So a cancellation means not only needless work by the above parties, but also that a valuable
slot may well go to waste, as it is often not possible to arrange a fill-in proceeding on short notice. I
understand that it does not make sense to proceed with Mr. Thomas' VOSR at this time, but the parties must
have known that two weeks ago. Had they made the request then, the wasted time and likely wasted slot
could have been avoided. Going forward please make every effort to make adjournment requests at least two
weeks in advance. Thank you.



                                                                           1/6/21
